 


110 HR 141 IH: To direct the Secretary of Labor to revise regulations concerning the recording and reporting of occupational injuries and illnesses under the Occupational Safety and Health Act of 1970.
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 141 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Mr. Gene Green of Texas introduced the following bill; which was referred to the Committee on Education and Labor 
 
A BILL 
To direct the Secretary of Labor to revise regulations concerning the recording and reporting of occupational injuries and illnesses under the Occupational Safety and Health Act of 1970. 
 
 
1.Recording and reporting of occupational injuries and illnesses 
(a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary of Labor shall revise the regulations in part 1904 of title 29, Code of Federal Regulations, concerning the recording and reporting of occupational injuries and illnesses under the Occupational Safety and Health Act of 1970 (29 U.S.C. 651 et seq.), to require site-controlling employers to keep a site log for all recordable injuries and illnesses occurring among all employees on the particular site, whether such employees are employed directly by the site-controlling employer or are employed by contractors or temporary help or employee leasing services. 
(b)DefinitionAs used in this section, the term site-controlling employer means the employer that has primary control over the work on a particular work site and supervises the employees on a day-to-day basis on a particular work site.  
 
